DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive. With regards to Claims 1 and 10, Applicant contends Chiba and Ma fail to show the brightness adjustment procedure is performed to reduce the absolute value of the normal brightness difference. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the brightness adjustment procedure is performed to reduce the absolute value of the normal brightness difference) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Ma each discusses determining ratios between brightness levels to determine brightness ratios in the cited portions. Thus, Ma teaches this limitation.
With regards to Claim 11, the claim states “performing brightness measurement to the display panel that has been bent to obtain an absolute value of a normal brightness difference between the first region and the second region.” The plain language of this claim is directed to a method of manufacturing the display panel to be “bent to obtain an absolute value.” There is no determination taking place within the device to determine an absolute value of the brightness as this was done during the manufacturing process when the display was bent. Based on the broadest reasonable interpretation, only a brightness measurement needs to be accomplished between the first region and second region because the display was bent to obtain an absolute value during the manufacturing process. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the brightness adjustment procedure is performed to reduce the absolute value of the normal brightness difference) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, Ma teaches this limitation.
Applicant’s arguments with respect to claims 1-5 and 9-11 have been considered but are moot because the new ground of rejection is necessitated by Applicant’s amendments. It should be noted the amendments necessitate a different portion of the prior art references to be utilized. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al., US PG-Pub 2018/0348512, hereinafter Chiba, in view of Ma et al., US PG-Pub 2016/0349498, hereinafter Ma.
Regarding Claim 1, Chiba teaches a liquid crystal display (heads up display device 100), comprising: 
a backlight module (projector 10); and 
a display panel (projecting unit 85) for displaying an image (Fig. 3, showing an image displayed on a windshield), the display panel comprising a display surface (Fig. 3, showing the image displayed on a windshield, which is considered the display surface), the display surface comprising a first region with a first curvature (Figs. 2-4, and corresponding descriptions, showing the image is placed on the windshield, it would Figs. 2-4, and corresponding descriptions, showing the image is placed on the windshield, it would have been inherent to one of ordinary skill in the art prior to the effective filing date of the invention that a windshield has different radii of curvature depending on the location of the windshield), the display panel receiving a light from the backlight module (Fig. 2, and corresponding descriptions, [0051]-[0058]), outputting a first light in the first region (Figs. 2-4, and corresponding descriptions; [0051]-[0058], [0064]-[0070]) and outputting a second light in the second region (Figs. 2-4, and corresponding descriptions; [0051]-[0058], [0064]-[0070]);
wherein the first light has a first normal brightness in a normal view angle and a first oblique brightness in an oblique view angle (Figs. 2-4 and 6-7, and corresponding descriptions; [0051]-[0058], [0064]-[0070], [0089]-[0095]), and the second light has a second normal brightness in the normal view angle and a second oblique brightness in the oblique view angle (Figs. 2-4 and 6-7, and corresponding descriptions; [0051]-[0058], [0064]-[0070], [0089]-[0095]). 
However, Chiba does not explicitly teach wherein a ratio of a difference between the first normal brightness and the second normal brightness to the first normal brightness is defined as a first ratio, a ratio of a difference between the first oblique brightness and the second oblique brightness to the first oblique brightness is defined as a second ratio, and the first ratio is less than the second ratio.
Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119]), a ratio of a difference between the first oblique brightness and the second oblique brightness to the first oblique brightness is defined as a second ratio (Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119]), and the first ratio is less than the second ratio (Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the ratio teachings of Ma into the device taught by Chiba in order to reduce dither noise (Ma: [0096]), thereby making the display more visually pleasing.
Regarding Claim 2, Chiba, as modified by Ma, teaches the liquid crystal display according to claim 1, wherein a ratio of the first ratio to the second ratio is greater than or equal to 0.1 and less than 1.0 (Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119]).
Regarding Claim 3, Chiba, as modified by Ma, teaches the liquid crystal display according to claim 1, wherein a difference between the normal view angle and the oblique view angle ranges from 20 to 60 degrees (Chiba: Figs. 2-4 and 6-7, and corresponding descriptions; [0051]-[0058], [0064]-[0070], [0089]-[0095]).
Regarding Claim 4, Chiba, as modified by Ma, teaches the liquid crystal display according to claim 1, wherein the first ratio and the second ratio are defined under a Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119]).
Regarding Claim 5, Chiba, as modified by Ma, teaches the liquid crystal display according to claim 1, wherein a difference of a first radius of the first curvature and a second radius of the second curvature is greater than 10mm (Chiba: Figs. 2-4 and 6-7, and corresponding descriptions; [0051]-[0058], [0064]-[0070], [0089]-[0095]; It would have been an obvious matter of design choice to change the size of the difference of the radius of curvature, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), it would have been inherent to one of ordinary skill in the art prior to the effective filing date of the invention that a windshield has different radii of curvature depending on the location of the windshield)).
Regarding Claim 9, Chiba, as modified by Ma, teaches the liquid crystal display according to claim 1, wherein in a wavelength range of 500nm to 570nm (Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119]), the first ratio is less than the second ratio (Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119]).
Regarding Claim 10, Chiba teaches a display panel (heads up display device 100) for displaying an image (Fig. 3, showing an image displayed on a windshield), comprising: 
Fig. 3, showing the image displayed on a windshield, which is considered the display surface) comprising a first region with a first curvature (Figs. 2-4, and corresponding descriptions, showing the image is placed on the windshield, it would have been inherent to one of ordinary skill in the art prior to the effective filing date of the invention that a windshield has different radii of curvature depending on the location of the windshield); and a second region with a second curvature different from the first curvature (Figs. 2-4, and corresponding descriptions, showing the image is placed on the windshield, it would have been inherent to one of ordinary skill in the art prior to the effective filing date of the invention that a windshield has different radii of curvature depending on the location of the windshield), the display panel outputting a first light in the first region (Figs. 2-4, and corresponding descriptions; [0051]-[0058], [0064]-[0070]) and outputting a second light in the second region (Figs. 2-4, and corresponding descriptions; [0051]-[0058], [0064]-[0070]); 
wherein the first light has a first normal brightness in a normal view angle and a first oblique brightness in an oblique view angle (Figs. 2-4 and 6-7, and corresponding descriptions; [0051]-[0058], [0064]-[0070], [0089]-[0095]), and the second light has a second normal brightness in the normal view angle and a second oblique brightness in the oblique view angle (Figs. 2-4 and 6-7, and corresponding descriptions; [0051]-[0058], [0064]-[0070], [0089]-[0095]). 
However, Chiba does not explicitly teach wherein a ratio of a difference between the first normal brightness and the second normal brightness to the first normal brightness is defined as a first ratio, a ratio of a difference between the first oblique 
Ma teaches wherein a ratio of a difference between the first normal brightness and the second normal brightness to the first normal brightness is defined as a first ratio (Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119]), a ratio of a difference between the first oblique brightness and the second oblique brightness to the first oblique brightness is defined as a second ratio (Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119]), and the first ratio is less than the second ratio (Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the ratio teachings of Ma into the device taught by Chiba in order to reduce dither noise (Ma: [0096]), thereby making the display more visually pleasing.
Regarding Claim 11, Chiba teaches a manufacturing method of a display device (Abstract), comprising following steps: 
providing a display device (heads up display device 100), wherein the display device comprises a display panel (projecting unit 85) for displaying an image (Fig. 3, showing an image displayed on a windshield), and the display panel comprises a display surface (Fig. 3, showing the image displayed on a windshield, which is considered the display surface); 
Figs. 2-4, and corresponding descriptions, showing the image is placed on the windshield, it would have been inherent to one of ordinary skill in the art prior to the effective filing date of the invention that a windshield has different radii of curvature depending on the location of the windshield) and a second region of the display surface of the display panel have a second curvature (Figs. 2-4, and corresponding descriptions, showing the image is placed on the windshield, it would have been inherent to one of ordinary skill in the art prior to the effective filing date of the invention that a windshield has different radii of curvature depending on the location of the windshield), wherein the second curvature is different from the first curvature (Figs. 2-4, and corresponding descriptions, showing the image is placed on the windshield, it would have been inherent to one of ordinary skill in the art prior to the effective filing date of the invention that a windshield has different radii of curvature depending on the location of the windshield).
However, Chiba does not explicitly teach performing brightness measurement to the display panel that has been bent to obtain an absolute value of a normal brightness difference between the first region and the second region; or performing a brightness adjustment procedure to reduce the absolute value of the normal brightness difference.
Ma teaches performing brightness measurement to the display panel that has been bent to obtain an absolute value of a normal brightness difference between the first region and the second region (Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119]); and 
Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the ratio and absolute value teachings of Ma into the device taught by Chiba in order to reduce dither noise (Ma: [0096]), thereby making the display more visually pleasing.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Specifically, the prior art of record fails to teach the limitation, “wherein the first light has a first normal chromaticity in the normal view angle and a first oblique chromaticity in the oblique view angle, the second light has a second normal chromaticity in the normal view angle and a second oblique chromaticity in the oblique view angle, an absolute value of a difference between the first normal chromaticity and the second normal chromaticity is defined as an absolute value of a first chromaticity coordinate difference, an absolute value of a difference between the first oblique chromaticity and the second oblique chromaticity is defined as an absolute value of a second chromaticity coordinate difference, and the absolute value of the first chromaticity coordinate difference is less than the absolute value of the second . 
As such, Claims 6-8 are objected to as being dependent on a rejected base claim but would be allowable if written in independent form including all of the limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirata et al., US PG-Pub 2019/0265468, showing it would have been inherent to one of ordinary skill in the art prior to the effective filing date of the invention that a windshield would have multiple radii of curvature within the windshield itself based on the horizontal or vertical location of the specified point within the windshield.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627